            Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ERIC COOPER, as the Personal                      )
Representative of the Estate of Michael           )
Dudley Cooper, Deceased,                          )
                                                  )
       Plaintiff,                                 )      Case No. CIV-18-1060-HE
                                                  )
v.                                                )
                                                  )
(1)    KESTO SIMPSON, individually;               )
                                                  )
(2)    THE CITY OF WALTERS,                       )
       a municipal corporation;                   )
                                                  )
(3)    KENT SIMPSON, individually and in          )
       his official capacity; and                 )
                                                  )
(4)    JOHN DOES 1-10, individually,              )
                                                  )
                                                  )
       Defendants.                                )

                                  PROTECTIVE ORDER

       PURSUANT TO THE APPLICATION AND FOR GOOD CAUSE, this Court

enters the following Protective Order governing confidential and private material obtained

in this case.

1.     The following, if obtained during the course of this litigation, are deemed private

       and confidential and subject to this Order:

       A.       Medical, psychological or counseling records, and marital records related to

                any persons and the information contained in such records.



                                              1
          Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 2 of 7



     B.      Tax returns, pay records, loan applications, financial statements and W-2

             forms related to the Plaintiff, any Defendant or any other persons, including

             any current or former employees of any Defendant.

     C.      Any documents showing salary, payroll, tax, insurance, benefit or retirement

             records, beneficiary designations or benefits.

     D.      Personnel files of any person, including but not limited to performance

             appraisals, performance improvement plans and disciplinary records.

     E.      Social Security numbers and dates of birth of any persons shall be held

             confidential provided, however, that month and year of birth and last four

             digits of a social security number shall not be confidential.

     F.      The names of minor children or incompetent persons shall be confidential

             however such persons may be identified by initials.

     G.      Unlisted home addresses and unlisted home phone numbers and cell phone

             numbers shall be confidential, however the last four digits of a phone number

             shall not be confidential.

     H.      Any confidential law enforcement material, including the OSBI report.

     I.      Policies and/or Procedures of any Defendant or other documents relative to

             law enforcement practices or facilities that may pose security concerns

2.   The confidential materials described above shall remain confidential and, absent

     permission by the Court, will be used only for the purpose of preparation and

     presentation of this case.

3.   These confidential materials may be disclosed to:

                                            2
          Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 3 of 7



     A.      The parties;

     B.      The attorneys for the parties and the attorneys’ staff;

     C.      The Court, the Court’s staff and the staff of the Court Clerk;

     D.      Any witness during the course of depositions;

     E.      Any court reporter or videographer;

     F.      Any person who is or reasonably may be expected to be a witness in this

             action, and

     G.      Any person who reasonably would need to see such materials in order give

             testimony or information related to the case, to form opinions or to serve as

             a consultant with regard to issues in the action.

4.   In order to comply with HIPAA requirements and particularly 45 C.F.R. §

     164.512(e)(v)(A), (B), a party receiving medical records must:

     A.      Not use or disclose the protected health information for any purpose other

             than the litigation or proceeding for which such information was requested;

             and

     B.      Must return such information to either the entity from which it was received,

             or the attorney of the party to whom it pertains or destroy the protected health

             information (including all copies made) which actions must be taken at the

             end of the litigation or proceeding.

5.   In the case of disclosure of records or confidential information to persons who are

     potential witnesses as described in Par. 3(F) or (G), such persons must be advised

     that they must maintain such information as confidential.

                                             3
       Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 4 of 7



6.   Confidential records subject to this Order need not generally be filed or presented

     under seal. Confidential personnel records of third parties may be filed provided

     that the names of the third-parties and identifying information (except for initials or

     similar designations) are redacted. Medical, counseling or psychological records,

     marital records, grade transcripts, trade secrets, and tax returns shall be sealed along

     with the portions of any transcripts of testimony, reports or other documents which

     would disclose information contained in such records. The parties will comply with

     the procedures set forth in the Electronic Filing Policy and Procedures Manual

     (“ECF Policies & Procedures Manual”) § III(A) for filing under seal confidential

     documents which are subject to this protective order. In lieu of filing under seal,

     parties will be allowed to redact the restricted portions of the information from

     documents filed with the Court unless that confidential information is material to

     the issue being presented.

7.   The party entitled to hold the information as confidential may waive the

     confidentiality of all or part of any otherwise confidential information or waive the

     requirement that any portion of information be filed under seal, however such

     waiver will not be implied but must be made expressly by the party.

8.   Information that is confidential shall be marked confidential except that medical and

     counseling records, tax returns of individuals and educational records are

     confidential without further designation. Trade secrets shall be identified as trade

     secrets. A party may designate portions of depositions as confidential if it contains



                                            4
        Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 5 of 7



      information designated as confidential by this Order and if such designation is made

      in writing within fifteen (15) days of the transmittal of the deposition transcript.

9.    Disputes over whether material is confidential. Any party receiving information

      marked as confidential or a designation of deposition testimony may dispute the

      designation of confidentiality by sending a written statement to the designating

      party. The written statement must identify what documents or testimony is disputed

      as confidential and it must be sent out within fifteen (15) days of the receipt of the

      designation of confidentiality. Thereafter, the party making the designation of

      confidentiality has the duty to meet and confer and, if no agreement can be reached,

      to file a motion asking for a determination of the confidential nature of the

      information which must be filed within thirty (30) days of the date when the

      objection to confidentiality is received. If no application is made, the material will

      cease to be confidential. If application is made, the material must be treated as

      confidential until the Court determines the matter.

10.   Control and distribution of the information and/or documents subject to this Order

      shall be the responsibility of the attorneys of record.

11.   Claims of Privilege or inadvertent disclosure of privileged or confidential material

      shall be controlled by the provisions of Rule 26.

12.   This Order shall remain in force unless and until it is modified by this Court.

13.   Information filed of record or presented in open court ceases to be confidential when

      so filed or presented subject, however, to the right of either party to move separately

      for the sealing of such information or for its withdrawal from the public record.

                                             5
         Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 6 of 7



14.   The entry of this protective order does not constitute a determination that any

      materials designated as confidential are either relevant, admissible or subject to

      being produced during discovery. Each party retains the right to make substantive

      objections to discovery requests other than those based on privacy or confidentiality.

15.   This Order shall not affect or limit the presentation of evidence, including materials

      marked as confidential, during the trial of this action.

16.   Notwithstanding any other provision of this Order, any document that is considered

      an open record under the Oklahoma Open Records Act, 51 Okla. Stat. § 24A.1 et

      seq., shall not be considered confidential.

17.   At the conclusion of the litigation– which includes completion of all appeals,

      matters on remand or the expiration of time for appeals– counsel shall, if requested

      within thirty (30) days of the conclusion of the litigation, return tax records, medical

      or counseling records, marital records, educational records and trade secrets. The

      balance of any other confidential records shall be returned to producing counsel’s

      office who will not destroy such information for a period of five (5) years and will

      provide copies of that information should it be required by any malpractice

      insurance provider as part of a claim of malpractice or related lawsuit. The parties

      agree that they will not charge each other for document production but do not waive

      the right to seek reimbursement for such costs as part of an application for costs

      filed with the Court. It is in all instances the responsibility of the party to seek return

      of documents to make a formal request for return and set out the proposed manner

      of return.

                                               6
  Case 5:18-cv-01060-HE Document 16 Filed 01/22/19 Page 7 of 7



IT IS SO ORDERED.

Dated this 22nd day of January, 2019.




                                    7
